Citation Nr: 1722297	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected diplopia of the left eye, as well as based on the collective impact of all service-connected disabilities.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) based on service-connected disabilities on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran has confirmed active service from November 1990 to September 2002, February 2004 to April 2005, August 2005 to August 2006, and January to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted, in pertinent part, the Veteran's claim of service connection for diplopia, assigning a 30 percent rating effective August 20, 2006.

After remanding the case in April 2011, the Board denied an initial schedular rating in excess of 30 percent for service-connected diplopia in a May 2013 decision, but remanded it for extraschedular consideration.  The Board also remanded the TDIU claim.   A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the AOJ substantially complied with the Board's remand instructions by referring the diplopia and TDIU claims to the Director of Compensation (Director) for extraschedular consideration, and readjudicating the claim for a TDIU in a January 2017 Supplemental Statement of the Case (SSOC).

However, as discussed further below, the issue of entitlement to an extraschedular rating is again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most recent evidence indicates that the Veteran is currently employed on active duty.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The TDIU claim arose as a derivative claim stemming from the Veteran's claim for a higher initial rating for such disability.  The Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of the initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in February 2007, November 2007, February 2008, January 2009, and June 2011.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the TDIU claim.

Claim for a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose, 4 Vet. App. at 363.

In November 2006, the Veteran contended that his service-connected vertigo resulted in dizziness and uncontrollable staggering, affecting his ability to work, walk, balance, drive, pick up his children, complete household chores, and function normally.  He also reported that his diplopia resulted in the loss of his flying credentials and prevented him from obtaining employment as a state trooper.

A February 2007 VA general medical examination report reflects that the Veteran was employed and working full-time in the computer field in 2007.

In a September 2016 administration review, the Director noted that the Veteran was asked to complete and submit a VA Form 21-8940; instead, the Veteran chose to submit a statement.  

On review of all evidence, the Board finds that entitlement to a TDIU is not warranted.  

First, the schedular criteria for a TDIU have not been met.  Service connection is in effect for diplopia due to left superior oblique muscle palsy (rated at 40 percent from August 20, 2006); vertigo (rated at 30 percent from August 20, 2006); tinnitus (rated at 10 percent from August 20, 2006); scar, status-post laceration of the right upper lip (rated as noncompensable from August 20, 2006); scar, status-post removal of a benign lesion from the forehead (rated as noncompensable from August 20, 2006); scar and papule of the left forearm, residual of a tuberculosis test and anthrax shot (rated as noncompensable from August 20, 2006); scar, status-post removal of nevus of the left lower back (rated as noncompensable from August 20, 2006); scar, status post removal of nevus from the superior pubic area (rated as noncompensable from August 20, 2006); and bilateral foot blisters (rated as noncompensable from August 20, 2006).  The combined schedular rating is 60 percent from August 20, 2006, which does not satisfy the schedular requirements for a TDIU.

Additionally, the Veteran is not currently shown to be precluded from working due to his service-connected disabilities.  A March 2017 email from the Veteran states that he had been serving on active duty as a reservist for years.  In fact, his representative, in a May 2017 appellate brief, indicated that he was activated to active duty as a reservist and was thus employed.  There is no subsequent evidence to the contrary.

The Board acknowledges the Veteran's concern and fear that he will have difficulty obtaining employment once his active duty status is terminated, however, to date he is gainfully employed.  As such, his claim for a TDIU must be denied.  The Veteran is free to submit a claim for a TDIU by filing a VA Form 21-8940, should his service-connected disabilities preclude employment in the future.

ORDER

Entitlement to a TDIU is denied.


REMAND

As indicated, the Board, in May 2013, remanded the diplopia case for extraschedular referral to the Director, as it cannot grant an extraschedular rating in the first instance.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  In the referral, the Board noted the Veteran's continued complaints of severe bilateral vision problems, residual diplopia despite corrective surgery to the left eye in July 2008, esophoria, and hyperphoria, as well as interference with employment.

In response to the Board's referral, the Director, in a September 2016 decision, awarded an additional 10 percent rating for diplopia under Diagnostic Code 6090 on an extraschedular basis, finding that it caued marked interference with employment.  

Thereafter, in a May 2017 brief, the Veteran challenged the Director's decision to the extent that it did not evaluate his circumstances and realistically identify a marginal employment opportunity for the Veteran, who suffered from severe vision problems and vertigo. 

The Board finds that decision does not fully address the Veteran's contentions and as such, should be returned to the Director for an addendum.  As indicated in the May 2013 Board decision, the Veteran's diplopia status-post corrective surgery resulted in both esophoria and hyperphoria, which the Board explained, means that the Veteran's visual axis of the service-connected left eye turns up and towards the right eye.  The Board noted further that neither esophoria nor hyperphoria are contemplated within the former rating criteria for eye disabilities used in evaluating the Veteran's service-connected diplopia of the left eye, however.  See 38 C.F.R. §§ 4.79, 4.83a, Table V, 4.84a, DC's 6074, 6092 (effective prior to December 10, 2008).  These manifestations of the Veteran's eye disability must be addressesd.

Moreover, despite the Veteran's consistent report that both his diplopia and vertigo have caused marked interference with employment, the examiner summarily stated that there is no evidence that the Veteran's vertigo had an impact on the Veteran's ability to work.  The Veteran is competent to report that the staggering and altered gait from his vertigo markedly interfered with his career; therefore, his competent statements should be addressed.  Finally, in evaluating the claim, the Director is asked to consider not only the individual effect of the Veteran's service-connected disabilities, but also consider the collective and combined effect of all of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Return the extraschedular claim for diplopia to the Director of Compensation - Roanoke RO who provided the September 2016 administrative decision for an addendum.  

The Director is asked to answer the following:  

Is the Veteran entitled to any additional extraschedular ratings based on the individual AND/OR collective impact of the Veteran's service-connected disabilities on his disability picture in accordance with the provisions of 38 C.F.R. § 3.321 (b) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In answering this question, please respond to the following:  

(i)  Address the contention that the Veteran's esophoria and hyperphoria associated with his diplopia presents an exceptional disability picture in that it has caused marked interference with employment, i.e., forced to change job industries given that he became disqualified from working in the aviation field and disqualified to work as a state trooper due to vision problems.

(ii)  Address the  contention that the Veteran's chronic vertigo (currently evaluated at a maximum 30 percent rating under DC 6204) has presented an exceptional disability picture in that it has caused marked interference with employment, i.e., forced to change job industries.

Any further development, including VA examinations, should be completed, as deemed necessary by the Director.

2.  Thereafter, readjudicate the claim for an extraschedular rating for diplopia.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


